Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 1 of 21 PagelD# 6

Exhibit A
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 2 of 21 PagelD# 7

 

CT Corporation

TO: Angela Aizawa

Service of Process
Transmittal
09/10/2021

CT Log Number 540220545

Verizon Communications Inc.

1 Verizon Way

Basking Ridge, NJ 07920-1097

RE: Process Served in Virginia

FOR: Verizon Virginia LLC (Domestic State: VA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

BRG MERIDIAN PARKSIDE, LLC, a Virginia Limited Liability Company vs. VERIZON
VIRGINIA LLC.

Summons, Complaint

Newport News Circuit Court, VA
Case # 700CL2104154T00

COMPLAINT FOR A TEMPORARY INJUNCTION
C T Corporation System, Glen Allen, VA

By Process Server on 09/10/2021 at 15:06
Virginia

Within 21 days after such service

Chip (John G.) Dicks

GENTRY LOCKE ATTORNEYS

919 East Main Street, Suite 1130
Richmond, VA 23219

804-297-3700

CT has retained the current log, Retain Date: 09/10/2021, Expected Purge Date:
09/15/2021

Image SOP

Email Notification, Alice Burke alice.burke@verizon.com
Email Notification, Erin Tripodi erin.tripodi@verizon.com
Email Notification, David Haga david.haga@verizon.com
CT Corporation System

4701 Cox Road

Suite 285
Glen Allen, VA 23060

877-564-7529
MajorAccountTeam2@wolterskluwer.com

Page 1 of 2/SA
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 3 of 21 PagelD# 8

 

CT Corporation Service of Process
Transmittal
09/10/2021
CT Log Number 540220545

TO: Angela Aizawa
Verizon Communications Inc.
1 Verizon Way
Basking Ridge, NJ 07920-1097

RE: Process Served in Virginia

FoR: Verizon Virginia LLC (Domestic State: VA)

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein,

Page 2 of 2/ SA
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 4 of 21 PagelD# 9
(ad) Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

Date: Fri, Sep 10, 2021
Server Name: Drop Service

Entity Served , VERIZON VIRGINIA LLC
Case Number 700CL2104154T00
Jurisdiction VA

 

 

 

nai

 
 

Ease 4:2 Fev-00117-AWA-DEM- Document 1-1 -Filed 09/13/21 Page 5 of 21 PagelD# 10

COMMONWEALTH OF VIRGINIA

 

_ Civil Division
2500 WASHINGTON AVENUE
NEWPORT NEWS VA 23607-4355
(757) 926-8561

Summons

To: VERIZON VIRGINIA, LLC Case No, 700CL2104154T-00
CT CORPORATION SYSTEM
REGISTERED AGENT
4701 COX ROAD, SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified

. that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Thursday, September 09, 2021

Clerk of Court: ANGELA F REASON -

by Pwr de Whoa

(CLERK/DEPUTY CLBRK )
Instructions: TEMPORARY INJUNCTION

Hearing Official:

Att RYAN J STARKS
omey Ss name. 804-956-2062

 

 
- Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 6 of 21 PagelD# 11

VIRGINIA:
IN THE CIRCUIT COURT FOR NEWPORT NEWS

BRG MERIDIAN PARKSIDE, LLC, )
a Virginia Limited Liability Company, )
)
Plaintiff, )
)
v. ) Civil Action No. CL.910 Y [5 Y 7-00
)
VERIZON VIRGINIA LLC., )
a Virginia Limited Liability Company, - ) Oo -
) Jo 8B
< Q Ke SRelecat ary
Serve: C T Corporation System ) EOS: oo i 1
4701 Cox Road, Suite 285 ) RES Soe
Glen Allen, Virginia 23060-6808 _) R2ESQ | re
REGISTERED AGENT ) e552 ©
Beg BET]
Defendant. ) es How «#

 

COMPLAINT FOR A TEMPORARY INJUNCTION
Plaintiff, BRG Meridian Parkside, LLC (‘BRG”), by counsel, pursuant to §§ 8.01-620 and
8.01-184 of the Code of Virginia, files its Complaint moving for the entry of a temporary injunction
and declaratory relief against Defendant, Verizon Virginia LLC (“Verizon”):
PARTIES

1, BRG is a Virginia limited liability company with its principal office located at 209
Madison Street, Alexandria, Virginia 22314. BRG is the owner of the Meridian Parkside
Apartments (“Meridian Parkside”), an apartment, or multiple dwelling unit (“MDU”) building
located at 1400 Summit Lane, Newport News, Virginia 23601. In 2020, BRG contracted with
Virginia Sky Wire (“Sky Wire”) to install all fiber optic infrastructure necessary to deliver Sky Wire

cable services to tenants at Meridian Parkside (the “Alternative Cabling”).
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 7 of 21 PagelD# 12

\

2. Verizon is a Virginia limited liability company with its principal office located at.
22001 Loudon County Parkway, Ashburn, Virginia, 20147. Verizon provides fiber optic cable
services to some tenants at Meridian Parkside.

3. Verizon has threatened to enter the Meridian Parkside property and interfere with,
disconnect, and/or remove the Alternative Cabling in a way that would adversely affect many
tenants at Meridian Parkside who have opted to use fiber optic cable services provided by Sky Wire.
Verizon has -also threatened to prevent SkyWire from accessing the critical fiber - optic
infrastructure necessary to service BRG’s residents, and Sky Wire customers, at Meridian Parkside.

4. BRG seeks injunctive and declarative relief providing that Verizon is not entitled
either to: (i) interfere with, disconnect, or remove any of the Alternative Cabling, or (ii) block or
otherwise prevent or prohibit BRG, and its vendor SkyWire, from accessing the fiber optic

infrastructure necessary to service BRG’s residents, and Sky Wire customers, at Meridian Parkside.

FACTS
5. From at least September 2016 to 2020, Verizon was the sole provider of fiber optic
cable services at Meridian Parkside.

6. Each unit at Meridian Parkside is wired with one fiber optic cable, that runs from a
structured media enclosure (“SME”) located in the unit’s bedroom closet, to a junction box that is
affixed to the outside of the building. The junction box, where every unit’s fiber optic cable
terminates (and is, therefore, accessible), is owned by Verizon (the “Junction Box”).

7. Each unit’s fiber optic cable is housed inside of a “microduct” that travels alongside
the Meridian Parkside’s in-wall wiring behind sheet rock and other structural materials.

8. Each unit’s fiber optic cable is physically inaccessible from any point between the

SME inside the unit, and the Junction Box affixed to the outside of the building. In order to access

Page 2 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 8 of 21 PagelD# 13

the fiber optic cable at any point between the SME inside the unit and the Junction Box, a cable
service provider would need to remove, alter, or destroy sheet rock and other structural materials
in the common areas at Meridian Parkside.

9. In 2020, BRG entered into a contract with SkyWire to provide bulk telecom and
cable services for Meridian Parkside residents at a cost of approximately $266,000.00 to BRG.
The cost for SkyWire’s services is included in tenants’ rent and it is up to each individual tenant
to elect to use either Verizon or Sky Wire as their cable service provider. Prior to BRG contracting
with Sky Wire, Meridian Parkside tenants were limited to Verizon services.

10. In accordance with that contract, Sky Wire installed the Alternative Cabling, which
extends from the street to the Junction Box, the closest practicable point to access the “cable home
wiring” for each unit at Meridian Parkside.

11. Verizon also maintains a separate underground fiber optic cable that extends from
the street to the Junction Box.

12. Although the Alternative Cabling terminates inside of the Junction Box, Verizon’s
fiber optic infrastructure, including that infrastructure located inside the Junction Box, remains
unaffected. Instead, when a Meridian Parkside resident gives notice to Verizon that they are
terminating cable service with Verizon, and subsequently begins cable service with Sky Wire,
SkyWire merely disconnects the single tenant’s (or single unit’s) “cable home wiring” from
Verizon’s underground fiber optic cable, and connects it to the Alternative Cabling, which is used
to service BRG’s residents, and Sky Wire customers, located inside the Junction Box.

13. | Verizon wrongfully asserts that the mere existence of the Alternative Cabling inside

of the Junction Box is “illegal” and, as a result, has threatened to disconnect the “cable home

Page 3 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 9 of 21 PagelD# 14

wiring” that leads to the apartment homes of BRG’s residents, and SkyWire customers, and
remove the Alternative Cabling infrastructure, altogether, from inside the Junction Box.

14. Removing the Alternative Cabling from the Junction Box and blocking Sky Wire
from accessing the critical fiber optic infrastructure and “cable home wiring” located inside of the
Junction Box, as Verizon has threatened to do, directly harms competition because it prevents
Sky Wire from servicing Meridian Parkside residents who desire to get their service from Sky Wire
instead of Verizon.

15. Removing the Alternative Cabling from the Junction Box, and blocking Sky Wire
from accessing the critical fiber optic infrastructure and “cable home wiring” located inside of the
Junction Box, as Verizon has threatened to do, directly harms BRG’s residents, because any
resident who terminated Verizon’s cable service in favor of Sky Wire’s will no longer have, or be
able to, access Sky Wire’s cable services.

16. | Verizon’s threats and proposed actions are contrary to the well-established
regulatory framework governing cable service providers established by the Federal
Communications Commission.

17. Verizon’s threats and proposed actions are also contrary to the laudable public
interest goals of the Federal Communications Commission, to encourage competition between
cable service providers and expand consumer access.

18. | Accordingly, BRG seeks injunctive and declarative relief providing that Verizon is
not entitled either to: (i) interfere with, disconnect, or remove any of the Alternative Cabling, or
(ii) block or otherwise prevent or prohibit SkyWire from accessing the fiber optic infrastructure

necessary to service BRG’s residents, and Sky Wire customers, at Meridian Parkside.

Page 4 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 10 of 21 PagelD# 15

LEGAL ARGUMENT

19. “TTJhe granting of a [preliminary] injunction is an extraordinary remedy and rests
on the sound judicial discretion to be exercised upon consideration of the nature and circumstances
of a particular case.” Levisa Coal Co. v. Consolidated Coal Co., 276 Va. 44, 60, 662 S.E.2d 44,
53 (2008). “This form of preliminary relief ‘allows a court to preserve the status quo between the
parties while litigation is ongoing.’” Dillon v. Northam, 105 Va. Cir. 402, 408 (Norfolk Cnty.
2020). Although the Virginia Supreme Court has not yet articulated a standard for awarding a
preliminary (or temporary) injunction, Virginia circuit courts evaluate requests for preliminary
injunctions using the sequential analysis adopted by the Fourth Circuit in The Real Truth About
Obama, Inc. v, Federal Election Commission, 575 F.3d 342 (4th Cir. 2009). See id. at 409 (citing
cases).

20. A plaintiff seeking a preliminary injunction must establish: (1) that he is likely to
succeed on the merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary
relief, (3) that the balance of equities tips in his favor, and (4) that an injunction is in the public
interest. The Real Truth About Obama, Inc., 575 F.3d at 346-47 (adopting the injunction standard
articulated by the U.S. Supreme Court in Winter v. Natural Resources Defense Council, Inc., 129
S. Ct. 365, 172 L. Ed. 2d 249 (2008)).

IL. BRG IS LIKELY TO SUCCEED ON THE MERITS

21. Verizon’s threat to remove the Alternative Cabling from the Junction Box, and to
prevent Sky Wire from accessing the wiring and fiber optic infrastructure at the demarcation point
(defined below) inside of the Junction Box, is in violation of established law and an affront to

years of regulation carefully drafted to promote competition between cable service providers and

to expand consumer choice.

Page 5 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 11 of 21 PagelD# 16

22. In 1997, the Federal Communications Commission (“FCC”) established new
procedures for the disposition of cable wiring in MDUs when an MDU owner (¢.g., BRG) decides
to terminate service for the entire building or, as is the case here, when an MDU owner is willing
to permit two or more video service providers (e.g., Verizon and Sky Wire) to compete for resident-
subscribers in the MDU on a unit-by-unit basis. Yelecommunications Services Inside Wiring,
Customer Premises Equipment and Implementation of the Cable Television Consumer Protection
and Competition Act of 1992: Cable Home Wiring, Report and Order and Second Further Notice
of Proposed Rulemaking, 13 FCC Red 3659 (1997) (Report and Order and Second Further Notice).

23.  Asaresult, cable wiring in MDUs was divided into two categories: “cable home
wiring” and “home run wiring.”

24. “Cable home wiring” is “[t]he internal wiring contained within the premises of a
subscriber which begins at the demarcation point.” 47 C.F.R. 76.5(il). This is the wiring that
extends from the resident’s television set to the “demarcation point.”

25. “Home run wiring” is “[t]he wiring from the demarcation point to the point at which
the [multichannel video programming distributor’s] wiring becomes devoted to an individual
subscriber or individual.loop. This is the wiring that extends from the “demarcation point” to the
MDU box, which might be located on the outside of the building, where the wiring becomes
dedicated to an individual unit with the building.

26. | The FCC defines the cable “demarcation point” as “a point at (or about) twelve
inches outside of where the cable wire enters the subscriber’s dwelling unit, or, where the wire is
physically inaccessible at such point, the closest practicable point thereto that does not

require access to the individual subscriber’s dwelling unit.” 47 C.F.R. 76.5(mm)(2) (emphasis

added).

_ Page 6 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 12 of 21 PagelD# 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TV} CABLEHOME WIRING DEMARC HOME RUN WIRING MDU
POINT BOX
27. When a resident-subscriber in an MDU voluntarily terminates cable service, that

cable provider is prohibited from removing the “cable home wiring” unless: the cable provider
gives the resident-subscriber the option to purchase the wiring at the replacement cost; the resident-
subscriber declines to purchase the wiring, and neither the MDU owner nor an alternative cable
provider, where permitted by the MDU owner, has provided reasonable advance notice to the
incumbent cable provider that it would purchase the cable home wiring after the resident-
subscriber declines. 47 C.F.R. 76.802(a)(2). “If the cable system operator is entitled to remove
the cable home wiring, it must then remove the wiring within seven days of the subscriber’s
decision, under normal operating conditions, or make no subsequent attempt to remove it or to
restrict its use.” Id.

28. Importantly, “[c]able operators are prohibited from using any ownership interests
they may have in property located on the subscriber’s side of the demarcation point, such as
molding or conduit, to prevent, impede, or in any way interfere with, a subscriber’s right to use his
or her home wiring to receive an alternative service. In addition, incumbent cable operators must
take reasonable steps within their control to ensure that an alternative service provider has access
to the home wiring at the demarcation point.” 47 C.F.R. 76.802().

29.  Ineffect, “cable home wiring” that is not removed by the incumbent cable provider
within seven days after the resident-subscriber’s voluntary termination of the incumbent cable
service, is deemed abandoned to the subscriber. See 47 C.F.R. 76.802(a)(2). Then, the terminating
resident-subscriber may authorize an alternative cable provider to connect to the “cable home

Page 7 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 13 of 21 PagelD# 18

wiring” at the “demarcation point,” and the incumbent cable provider has an affirmative obligation
to facilitate the alternative provider’s access to the wiring at the “demarcation point.” See 47
C.F.R. 76,802()).'

30. In 2007, the FCC convened to revisit its inside wiring rules, partially in response to
the near-blanket refusal of MDU owners to allow competitive (alternative) cable providers to cut
into sheet rock walls to access “demarcation points” located in the halls outside of residents’
apartment homes.. See generally Report and Order and Declaratory Ruling Adopted May 31, 2007,
FCC 07-111.

31. The FCC recognized the damage and expense that came with cable providers
boring holes in MDU common areas to access those “demarcation points,” and the resulting
anticompetitive effects of MDU owners’ reasonable prohibition on the destruction of their
common areas (i.¢., that incumbent providers would effectively enjoy a service monopoly for
apartment buildings just because building owners did not want to have their walls torn up).
Recognizing that such an anticompetitive result was directly contrary to the entire regulatory
regime, the FCC concluded “that cable wiring located behind sheet rock qualifies as physically
inaccessible under our rules for purposes of determining the demarcation point between home
wiring and home run wiring.” Id. at 27.

32.  Asaresult of the FCC’s 2007 Order (the “Sheet Rock Order”), if a “demarcation
point” at or about twelve inches outside of where the cable wire enters the subscriber’s dwelling
unit is situated behind a sheet rock wall, the “demarcation point” is “moved” to “the closest

practicable point thereto that does not require access to the individual subscriber’s dwelling unit.”

 

' The procedures for disposition of “home run wiring,” codified at 47 C.F.R. 76.804, are more complex than those
for disposition of “cable home wiring,” but, as explained in {{ 30-34, are inapplicable here.

Page 8 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 14 of 21 PagelD# 19

47 C.F.R. 76.5(mm)(2). The Sheet Rock Order further held that “the closest practicable point”
could end up being inside the incumbent cable provider-owned junction box at or near a multiunit
customer premises. Report and Order and Declaratory Ruling Adopted May 31, 2007, FCC 07-
111, at 24. |

33. The effect of the Sheet Rock Order, in a scenario where the “closest practicable
point” is the incumbent cable provider’s junction box, is that the “demarcation point” is the
incumbent cable provider’s the junction box. And because “cable home wiring” is the wiring that
extends from the resident’s television set to the “demarcation point,” the entire length of the wire
that extends from the “demarcation point” — located in the incumbent cable provider’s junction
box — to the resident’s television is “cable home wiring” (and there is no “home run wiring”)

pursuant to the definitions and regulatory framework established by the FCC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TV CABLE HOME WIRING DEMARC __HOME RUN WIRING MDU
POINT BOX
“Sheet Rock Order” "
MDU BOX /
CABLE HOME WIRING
TV DEMARC
POINT
34. Because the demarcation point is the Junction Box in this situation — precisely as

contemplated by the FCC’s Sheet Rock Order — there is only “home wiring” and, therefore, 47

C.F.R. 76.802 governs the procedure for subscribers terminating their Verizon service.

Page 9 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 15 of 21 PagelD# 20

35. After BRG entered into a contract with Sky Wire.in 2020, some Meridian Parkside
residents began voluntarily terminating their existing cable service with the incumbent cable
provider, Verizon.

36. Assuming arguendo that Verizon owned the wiring as it has asserted it does, and
further assuming Verizon complied with its legal obligations when those residents voluntarily
terminated their existing cable service, Verizon would have informed them: “(1) That the cable
operator owns the home wiring; That the cable operator intends to remove the home wiring; That
the subscriber has the right to purchase the home wiring; and What the per-foot replacement cost
and total charge for the wiring would be [. . .]” in accordance with 47 C.F.R. 76.802(b).

37. | Upon information and belief, no resident who voluntarily terminated his or her
existing cable service with the incumbent cable provider Verizon, opted to purchase the wiring,
and neither BRG, nor an alternative cable provider, purchased the cable home wiring from Verizon
upon a subscriber termination.

38. Verizon has failed to remove the cable home wiring within seven days of the
resident-subscribers’ termination without purchase. Accordingly, Verizon is not entitled to
remove the cable home wiring that extends from each unit at Meridian Parkside to the Junction
Box. See 47 C.F.R. 76.802(a)(2). Therefore, Verizon can “make no subsequent attempt to remove
it or to restrict its use.” Jd.

39. Likewise, contrary to Verizon’s stated belief, SkyWire, as an alternative service
provider, is entitled to access the wiring inside of incumbent cable provider Verizon’s Junction

Box, as that is “closest practicable point” pursuant to 47 C.F.R. 76.5(mm)(2) and the Sheet Rock

Order.

Page 10 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 16 of 21.PagelD# 21

40. Verizon’s recent attempts to impede, threaten, and otherwise block access to that
“demarcation point,” by disconnecting the customers that desire to be and are connected to
SkyWire, or by otherwise interfering with or removing the Alternative Cabling and any other
critical fiber optic infrastructure necessary to service BRG’s residents, and Sky Wire customers at
Meridian Parkside, are in violation of the established laws and regulations which place an
affirmative duty on Verizon to “take reasonable steps within [its] control to ensure that [Sky Wire]
has access to the home wiring at the demarcation point [(e.g., the Junction Box)].” 47 C.F.R.

76.802(j).

Il. BRG IS LIKELY TO SUFFER IRREPARABLE HARM IN THE ABSENCE OF
PRELIMINARY INJUNCTIVE RELIEF

41, Should Verizon move forward with its threats to interfere with, disconnect, and/or
remove the Alternative Cabling, and block access to the critical fiber optic infrastructure necessary
to service BRG’s residents, and Sky Wire customers, at Meridian Parkside, there is no doubt that
BRG will suffer immediate, unavoidable and irreparable harm. In addition, it is clear that BRG
has no adequate remedy at law. Black & White Cars, Inc. v. Groome Transp., 247 Va. 426, 442
(1994); HotJobs.com vy. Digital City, Inc., 53 Va. Cir. 36, 45 (Fairfax Cnty. 2000) (“There is
substantial support in Virginia for the proposition that irreparable harm is sustained, and injunctive
relief appropriate, when it would be difficult or impossible to quantify monetary damages with
precision.”).

42. For one, Meridian Parkside residents who opted to utilize Sky Wire services will
lose access to those services. Sudden loss of access will adversely affect the lives and livelihoods
of nearly 70 Meridian Parkside residents who rely on Sky Wire services day in and day out for

entertainment, work, and school (especially on the heels of the global Coronavirus Pandemic).

Page 11 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 17 of 21 PagelD# 22

43. If SkyWire is forced to connect to the critical fiber optic infrastructure at a non-
existent “demarcation point” between the resident-subscribers’ units and the Junction Box,
SkyWire will cause extensive modification of, or significant damage to, the sheet rock in the
common areas of the Meridian Parkside. See Report and Order and Declaratory Ruling Adopted
May 31, 2007, FCC 07-111, at 10 (“When characterizing the modification of or damage done to
sheet rock in efforts to access inside wiring, the majority of commenters agree that the modification
of or damage done is significant.”). In this regard, the damage to BRG, and the Meridian Parkside, .
is unquantifiable when considering the damage and destruction necessary to bore numerous holes
in common area walls, on an on-going basis (whenever a subscriber wants to switch providers),
and the potential displacement of current and prospective tenants as a result.

44. _ Finally, the sudden loss of SkyWire cable services as a result of Verizon’s
threatened acts will cause BRG to be in violation of its rental agreement with, and lose the good
will of, the numerous resident-subscribers who transitioned from Verizon, as the incumbent cable
provider, to Sky Wire since 2020 when BRG announced its contract with Sky Wire, as an alternative
cable services provider.

45. | The harm to BRG is imminent, and not merely speculative or potential. Indeed,
Verizon has threatened to immediately disconnect the wires connecting BRG’s residents, and
Sky Wire’s customers, at the Meridian Parkside.

46. For those reasons, BRG will suffer irreparable harm in the absence of preliminary
injunctive and declarative relief from this Court. See Ridgwell v. Brasco Bay Corp., 254 Va. 458,

462-63, 493 S.E.2d 123 (1997).

Page 12 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 18 of 21 PagelD# 23

TW. THE BALANCE OF THE EQUITIES TIPS IN BRG’S FAVOR

47. The harm that BRG will suffer without preliminary injunctive and declarative relief
outweighs any theoretical harm to Verizon should this court grant BRG’s request.

48. As explained above, BRG undertook the cost and expense to run its own, brand
new fiber optic infrastructure from the street to the Junction Box installed on the side of the
Meridian Parkside, wholly avoiding Verizon’s infrastructure (and Verizon has not alleged any
interference with that portion of the infrastructure).

49.- The fact that the Alternative Cabling merely sits inside the Junction Box does not
interfere in any way with Verizon’s fiber optic infrastructure inside of the Junction Box; indeed, it
is not at all uncommon for providers to share fiber optic infrastructure located inside junction
boxes at MDUs in precisely this situation.

50. Even when a resident chooses to terminate cable service with Verizon, and
commence cable service with SkyWire, SkyWire merely disconnects the single resident’s (or
single unit’s) cable home wiring from Verizon’s fiber optic line, and connects the single resident’s
(or single unit’s) cable home wiring to the Alternative Cabling, leaving all of Verizon’s fiber optic
infrastructure in place with no damage thereto.

51. Should a new resident choose to terminate cable service with SkyWire and
reengage Verizon, the single resident’s (or unit’s) cable home wiring would merely need to be
“switched” back. On the other hand, if the Alternative Cabling is removed from the Junction Box,
residents are forever barred from using Sky Wire or any other alternative cable service provider.
Injunctive relief is necessary to remedy that gross inequity.

52. That Verizon may lose customers due to competition from an alternative service

provider is not a cognizable harm; rather, promotion of competition and consumer choice are key

Page 13 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 19 of 21 PagelD# 24

goals of the regulatory regime established by the FCC. Thus, the balance of the equities tips in
BRG’s favor since the only “harm” suffered by Verizon is its inability to monopolize cable services
at the Meridian Parkside apartments.

53. | Absent injunctive and declarative relief, BRG will be placed at a significant
competitive disadvantage with neighboring MDUs who are capable of offering more than one
cable service to their rsidents.

54. In sum, the “harm” to Verizon is de minimis, while the harm to BRG is real and .
costly. Accordingly, the balance of the equities tip in BRG’s favor.

IV. ANINJUNCTION IN THE PUBLIC INTEREST

55. As stated by the FCC, the Sheet Rock Order “takes important steps to ensure that
the pro-competitive deregulatory goals of the [Telecommunications Act of 1996] are realized.”
Report and Order and Declaratory Ruling Adopted May 31, 2007, FCC 07-111, at 2, Furthermore,
“{the FCC’s] actions here remove both economic and operational barriers to infrastructure
investment in the communications market. New entrants to the video services and telephony
markets should not be foreclosed from competing for consumers in multi-unit buildings based on
regulatory technicalities or costly and inefficient industry practices. By removing these obstacles,
we further the opportunities for consumers living in multi-unit buildings to enjoy the social and
economic benefits of communication services competition.” Jd.

56. In response to the FCC’s request for notice and comment when implementing the
Sheet Rock Rule, Verizon itself argued “that meaningful competition for cable services for
millions of Americans living in MDUs is inhibited because MDU owners and residents consider

cutting and repairing sheet rock a significant inconvenience and new entrants are placed at a

competitive disadvantage.” /d. at 15.

Page 14 of 16
Case 4:21-cv-00117-AWA-DEM Document 1-1 Filed 09/13/21 Page 20 of 21 PagelD# 25

57. In its Sheet Rock Ruling, the FCC wrote that “any decision that does not allow
[competitors to have direct access to a “point of technically feasible access” inside of an incumbent
cable services provider’s junction box is] contrary to the Commission’s rules and policy of
promoting telephone and broadband competition.” Jd. at 22-23.

58. It is abundantly clear that a preliminary injunction, which would ensure that
Sky Wire has equal access to the cable home wiring at Meridian Parkside and foster competition
between cable service providers and expand consumer choice, is in the public interest.

WHEREFORE, BRG respectfully requests that the Court:

(a) Enter an injunction prohibiting Verizon from (i) interfering with, disconnecting, or
removing any of the fiber optic infrastructure, including the Alternative Cabling, from the Junction
Box;, or (ii) blocking or otherwise preventing or prohibiting BRG, and its vendor Sky Wire, from
accessing the fiber optic infrastructure necessary to service BRG’s residents and Sky Wire
customers at Meridian Parkside;

(b) Grant a declaratory judgment establishing that BRG, and its vendor Sky Wire, may
access the cable wiring located inside of the Junction Box and, upon a resident’s termination of
service with the incumbent provider, BRG, and its vendor Sky Wire, may connect the customer to
the Alternative Cabling and any other infrastructure necessary to provide cable services to that

customer.

(c) Award BRG such other and further relief as the Court deems just and equitable.

Page 15 of 16
eres ASA 21 aCe OLIZAWA-DEM Document 1-1 Filed 09/13/21 Page 21 of 21 PagelD# 26

+ *

 

Dated: September 8, 2021

Chip (John G.) Dicks, Esq. (VSB No. 16883)
Karen L. Cohen, Esq. (VSB No. 37527)
Ryan J. Starks (VSB No. 93068)

GENTRY LOCKE ATTORNEYS

919 East Main Street, Suite 1130

Richmond, Virginia 23219

Tel: (804) 297-3700

Fax: (540) 983-9400
chipdicks@gentrylocke.com

cohen@gentrylocke.com
starks@gentrylocke.com

~ Respectfully submitted,

BRG MERIDIAN PARKSIDE, LLC

“ Q
ounsel

 

W7

Page 16 of 16

 

 
